Citation Nr: 1010187	
Decision Date: 03/17/10    Archive Date: 03/24/10

DOCKET NO.  07-37 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

1.  Entitlement to service connection for neuropathy of the 
upper extremities, including as due to herbicide exposure.

2.  Entitlement to service connection for neuropathy of the 
lower extremities, including as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The appellant had active service from March 1964 to September 
1970, including service in the Republic of Vietnam.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire.

The appellant testified at a videoconference hearing before 
the undersigned Acting Veterans Law Judge in December 2008.  
A transcript of the hearing has been associated with the 
claims file.  

In March 2009, the Board remanded the claim for further 
development.  At that time, the Board also denied a claim for 
service connection for lipomas.  The decision is final 
regarding that claim.  

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

After a careful review of the evidence of record, the Board 
finds that the claim must, unfortunately, be remanded once 
again.  

In March 2009, the Board requested that the appellant be 
scheduled for a VA examination to determine the etiology of 
any neuropathy in the upper and lower extremities.  A VA 
examination was conducted in August 2009.  However, upon 
review of the examination report, the Board finds that 
clarification is needed.  

In the examination report the examiner noted that the 
appellant reported that he started having shooting pains 
while he was in boot camp.  He described pain in the left 
shoulder extending to the left fourth and fifth digits, as 
well as from the left hip extending to the fourth and fifth 
digits of the toes in the left foot.  

In regard to neuropathy of the upper extremities, the 
examiner noted that, in review of the claims file and service 
medical records, he could not find any complaints that verify 
the dates which the Veteran states that the symptoms started.  
However, as noted in the prior remand, the service treatment 
records show a diagnosis of ulnar nerve syndrome in July 
1964, with complaints of weakness of grip and numbness in the 
area of the ulnar nerve distribution.  Approximately 1 week 
later, the Veteran reported that his fingers remained numb, 
and the examiner found no change from the previous report.  
The examination report does not appear to acknowledge or 
address the documented in-service diagnosis.  

In regard to the neuropathy of the lower extremities, the 
examiner found that, according to the appellant's history, 
his left lower extremity symptoms only started in 1999.  
While the examiner initially noted in his report that the 
appellant had reported experiencing pain in his left lower 
extremity while in boot camp, he appears to have determined 
that the Veteran's current statements were inaccurate.  
However, the RO has determined that the Veteran engaged in 
combat with the enemy during his service.  Therefore, the 
Veteran's statements regarding what happened in service are 
considered to be accurate, even though there is no official 
record to support them.  Only statements that are 
inconsistent with the circumstances, conditions or hardships 
of combat will not be considered as accurate.  See 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2009).  

In order to address these matters, a supplemental opinion is 
necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The examiner who conducted the 
August 2009 examination should be 
requested to provide a supplemental 
opinion.  If the examiner is not 
available, an opinion may be obtained 
by another qualified medical 
professional, based on a review of the 
record.  If the reviewer determines 
that further examination is necessary, 
such should be scheduled.  However, the 
Veteran should not be required to 
attend another examination as a matter 
of course, if an opinion can accurately 
and reliably be provided by file review 
alone.  The entire claims file must be 
made available to the designated 
reviewer/examiner.  

The reviewer/examiner should provide an 
opinion as to whether there is a 50 
percent or better probability that the 
Veteran's current neuropathy symptoms 
of the upper and/or lower extremities 
are etiologically related to the 
Veteran's military service, including 
as due to herbicide exposure.  

In addressing the upper extremities, 
the reviewer is asked to specifically 
discuss the in-service diagnosis of 
ulnar nerve syndrome, and whether any 
of the current symptoms may be a 
manifestation of that diagnosis.  

In addressing the upper and lower 
extremities, the Veteran's statements 
regarding injuries sustained, or 
symptoms experienced during service are 
considered to be accurate, and the 
opinion should account for those 
statements as true.  

A complete rationale for any opinion 
rendered should be provided.

2.  Then, the RO or the AMC should 
readjudicate the issues on appeal.  If 
either benefit sought on appeal is not 
granted to the appellant's 
satisfaction, he and his representative 
should be provided a supplemental 
statement of the case and an 
appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Lloyd Cramp
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


